Exhibit 10.2

EXECUTION COPY

SECURITY AGREEMENT

          THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of this
11th day of June, 2009 (the “Closing Date”) by and among MTM TECHNOLOGIES, INC.,
a New York corporation (“MTM”), MTM TECHNOLOGIES (US), INC., a Delaware
corporation (“MTM-US”), MTM TECHNOLOGIES (MASSACHUSETTS), LLC, a Delaware
limited liability company (“MTM-MA”), and INFO SYSTEMS, INC., a Delaware
corporation (“ISI”; MTM, MTM-US, MTM-MA, and ISI are collectively, the
“Borrowers” and each a “Borrower”); and COLUMBIA PARTNERS, L.L.C. INVESTMENT
MANAGEMENT, as investment manager (“Investment Manager”) for the benefit of
itself and NATIONAL ELECTRICAL BENEFIT FUND (“NEBF”), FIRSTMARK III L.P. (f/k/a
Pequot Private Equity Fund III, L.P.) (“FMIII”), FIRSTMARK III OFFSHORE
PARTNERS, L.P. (Pequot Offshore Private Equity Partners III, L.P.) (“FMIIIOP”),
CONSTELLATION VENTURE CAPITAL II, L.P. (“CVCII”), CONSTELLATION VENTURE CAPITAL
OFFSHORE II, L.P. (“CVCOII”), CVC II PARTNERS, LLC (“CVCIIP”), and THE BSC
EMPLOYEE FUND VI, L.P. (“BSC”; NEBF, FMIII, FMIIIOP, CVCII, CVCOII, CVCIIP, and
BSC are collectively, the “L/C Guarantors” and each a “L/C Guarantor”).

RECITALS

          WHEREAS, the Borrowers, the L/C Guarantors and Investment Manager
entered into that certain Letter of Credit Commitment and Reimbursement
Agreement of even date herewith as amended, modified, supplemented or otherwise
modified from time to time (the “L/C Agreement”).

          WHEREAS, as a condition to the L/C Guarantors and Investment Manager
entering into the L/C Agreement, the Investment Manager and the L/C Guarantors
have required that the Borrowers enter into this Agreement.

AGREEMENT

          NOW THEREFORE, in order to induce the L/C Guarantor and Investment
Manager to enter into the L/C Agreement, Borrowers hereby agree in favor of
Investment Manager for the benefit of Investment Manager and the L/C Guarantors,
as set forth below.

ARTICLE I

L/C AGREEMENT

          1.1 Incorporation by Reference. This Agreement is entered into
pursuant to the terms and conditions of the L/C Agreement and each of the terms
and conditions of the L/C Agreement are hereby incorporated by reference.

1.

--------------------------------------------------------------------------------



          1.2 Definitions. Any capitalized term used herein and not otherwise
defined herein shall have the meaning given to it in the L/C Agreement. Terms
used herein which are defined in the Code and not otherwise defined herein shall
have the respective meanings ascribed to such terms in the Code. To the extent
the definition of any category or type of collateral is modified by any
amendment, modification or revision to the Code, such modified definition will
apply automatically under this Agreement as of the date of such amendment,
modification or revision.

ARTICLE II

GRANT OF SECURITY INTEREST

          2.1 Grant. As security for the full, prompt and complete payment and
performance of each of the Obligations when due (whether at stated maturity, by
acceleration or otherwise and whether now existing or hereafter arising), each
Borrower hereby grants to Investment Manager, as agent for the benefit of itself
and the L/C Guarantors, a continuing security interest in all of such Borrower’s
right, title and interest in and to the personal and real property set forth in
Exhibit A attached hereto (collectively, the “Collateral”), subject and
subordinate only to Permitted Encumbrances.

          2.2 Rights of Investment Manager and L/C Guarantors. In addition to
the rights and remedies granted to Investment Manager and the L/C Guarantors
herein and in the other Loan Documents, Investment Manager and the L/C
Guarantors (as applicable) shall have all of the rights and remedies of a
secured creditor under the Code with respect to all of the Collateral.

ARTICLE III

RIGHTS OF INVESTMENT MANAGER AND L/C GUARANTORS; COLLECTION OF ACCOUNTS.

          3.1 Contracts and Licenses. Notwithstanding anything contained in this
Agreement to the contrary, each Borrower expressly agrees that, to the extent
required by the L/C Agreement, it shall remain liable under each of its
Contractual Obligations and each of its Licenses to observe and perform all the
conditions and obligations to be observed and performed by it thereunder and
that it shall perform all of its duties and obligations thereunder, all in
accordance with and pursuant to the terms and provisions of each such
Contractual Obligation or License. Neither Investment Manager nor the L/C
Guarantors shall have any obligation or liability under any Contractual
Obligations or License by reason of or arising out of this Agreement or the
granting to Investment Manager of a lien therein or the receipt by Investment
Manager or the L/C Guarantors of any payment relating to any Contractual
Obligation or License pursuant hereto, nor shall Investment Manager or the L/C
Guarantors be required or obligated in any manner to perform or fulfill any of
the obligations of any Borrower under or pursuant to any Contractual Obligation
or License, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any Contractual Obligation or License, or to
present or file any claim, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

2.

--------------------------------------------------------------------------------



          3.2 Collection of Accounts. Investment Manager authorizes Borrowers to
collect their Accounts, provided that such collection is performed in a prudent
and businesslike manner, and Investment Manager may, upon the occurrence and
during the continuation of any Event of Default and without notice, limit or
terminate said authority at any time. Upon the occurrence and during the
continuance of any Event of Default, at the request of Investment Manager and
subject to the terms of the Subordination Agreement, Borrowers shall deliver all
original and other documents evidencing and relating to the performance of labor
or services or to Licenses which created such Accounts, including, without
limitation, all original orders, invoices, related shipping receipts, and
licenses.

          3.3 Notification and Verification. Investment Manager may at any time,
upon the occurrence and during the continuance of any Event of Default, without
notifying Borrowers of its intention to do so, notify Account Debtors of
Borrowers, parties to the Contractual Obligations of Borrowers, obligors in
respect of Instruments of Borrowers and obligors in respect of Chattel Paper of
Borrowers, that the Accounts and the right, title and interest of Borrowers in
and under such Contractual Obligations, Instruments and Chattel Paper have been
assigned to Investment Manager and that payments shall, subject to the terms of
the Subordination Agreement, be made directly to Investment Manager. Upon the
occurrence and during the continuance of an Event of Default and at the request
by Investment Manager, Borrowers shall so notify such Account Debtors, parties
to such Contractual Obligations, obligors in respect of such Instruments and
obligors in respect of such Chattel Paper. Upon the occurrence and during the
continuance of any Event of Default, Investment Manager may, in its name or in
the name of others, communicate with such Account Debtors, parties to such
Contractual Obligations, obligors in respect of such Instruments and obligors in
respect of such Chattel Paper to verify with such parties, to Investment
Manager’s satisfaction, the existence, amount and terms of any such Accounts,
Contractual Obligations, Instruments or Chattel Paper.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

          To induce Investment Manager and the L/C Guarantors to enter into the
transactions contemplated by the L/C Agreement, Borrowers jointly and severally
represent and warrant as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Agreement):

          4.1 Priority of Security Interest. This Agreement creates a legal and
valid security interest on and in all of the Collateral in which Borrowers or
any of them now has rights and all filings and other actions necessary to
perfect such security interest have been duly taken. Accordingly, Investment
Manager has a fully perfected security interest in all of the Collateral in
which Borrowers or any of them now has rights, subject only to Permitted
Encumbrances.

          4.2 Other Names. No Borrower has changed its name or used any other
name or any trade name within the five (5) years immediately preceding the date
of this Agreement except as set forth on the Perfection Certificate attached
hereto as Exhibit B (the “Perfection Certificate”). No Borrower shall conduct
business under any other name than that given above nor change or

3.

--------------------------------------------------------------------------------



reorganize the type of business entity under which it does business except upon
30 days prior written notice to Investment Manager. If such a change of name or
business entity shall occur, Borrowers guarantee that all documents, instruments
and agreements reasonably requested by Investment Manager to evidence that the
applicable Borrower under such new name or such new business entity is a
“Borrower” under the L/C Agreement and the other Loan Documents shall be
prepared and filed at Borrowers’ expense no more than ten days after such change
of name or business entity is effective.

          4.3 Location of Goods and Inventory. All of the Goods of Borrowers and
Inventory of Borrowers are located only at the Real Estate or leased locations
described in the Perfection Certificate, and none of the Goods or Inventory of
Borrowers is stored with, or in the possession of, any bailee, warehouseman,
subcontractor, or other similar Person except as noted in the Perfection
Certificate and except for Goods and Inventory in transit in the ordinary course
of business.

          4.4 Accuracy of Perfection Certificate. The information contained in
the Perfection Certificate, is true, accurate and complete in all material
respects.

          4.5 Intellectual Property. As of the date of this Agreement, no
Borrower has any registered Intellectual Property or applications therefor
except as noted in the Perfection Certificate or the L/C Agreement. Each
Borrower owns sufficient rights to use to all Intellectual Property necessary
for the conduct of its business as presently conducted. To the best of
Borrowers’ knowledge, each of the registered Copyrights, Trademarks and Patents
of Borrowers is valid and enforceable, and no part of the Intellectual Property
has been judged invalid or unenforceable, in whole or in part. Borrowers’ rights
as licensees of intellectual property do not give rise to more than 5% of their
consolidated gross revenues in any given month, including without limitation
revenue derived from the sale, licensing, rendering or disposition of any
product or service.

ARTICLE V

COVENANTS

          Until the monetary Obligations are repaid in full and each of the
other Obligations has been satisfied in full and discharged and in addition to
the covenants set forth in the L/C Agreement, Borrowers jointly and severally
covenant and agree as follows:

          5.1 Books and Records.

                    5.1.1 Borrowers will keep and maintain, at their own cost
and expense, satisfactory and materially complete books and records of and with
respect to the Collateral, including, without limitation, records of the status
of any pending applications or registrations for Intellectual Property;

                    5.1.2 Investment Manager shall have access to the
above-referenced books and records and any other data relating to the Collateral
at such times and upon such notice as set forth in Section 5.1 of the L/C
Agreement; and

4.

--------------------------------------------------------------------------------



                    5.1.3 Subject to its duty to exercise reasonable care with
respect to the Collateral and to maintain the confidentiality of confidential
information, Investment Manager shall have a special property interest in all
books and records of Borrowers pertaining to the Collateral and, at any time,
upon the request by Investment Manager upon the occurrence and during the
continuance of an Event of Default, Borrowers shall, at their own cost and
expense and subject to the terms of the Subordination Agreement, deliver all
such books or records to Investment Manager or its designated representatives
and shall deliver to Investment Manager or its designated representatives all
original and other documents evidencing and relating to the Collateral.

          5.2 Equipment. Borrowers shall keep all of their Equipment at the
principal places of business or at a location stated in the Perfection
Certificate and, except in the ordinary course of business, shall not change the
location of any item of the Equipment without 30 days prior written notice to
Investment Manager.

          5.3 Goods and Inventory. Borrowers shall keep, store or regularly
garage all of the Goods and Inventory of Borrowers at Borrowers’ principal
places of business or at a location stated in the Perfection Certificate and
shall not change the location of any item of the Goods or Inventory other than
in the ordinary course of business without providing Investment Manager with
advance written notice at least thirty (30) days prior to such relocation.

          5.4 Deposit Accounts. Borrowers shall, at Investment Manager’s
request, procure control agreements in favor of Investment Manager, for the
benefit of Investment Manager and the L/C Guarantors, from each third party in
possession of a deposit account that is included within the definition of
Collateral (and therefore subject to Investment Manager’s security interest
hereby granted).

          5.5 No Transfers of Collateral. Notwithstanding that Proceeds are
included within the definition of “Collateral” (and therefore subject to
Investment Manager’s security interest hereby granted), no Borrower shall sell,
assign, transfer or otherwise dispose of the Collateral or any portion thereof
or any interest therein without the prior written consent of Investment Manager,
except to the extent expressly permitted by the terms and conditions of the L/C
Agreement.

          5.6 Liens, Claims and Attachments. Borrowers shall at Borrowers’
expense, maintain the Collateral free from all Liens (other than Permitted
Encumbrances), and Borrowers shall notify Investment Manager promptly after
receipt of notice of any Lien, attachment or judicial proceeding affecting the
Collateral in whole or in material part.

          5.7 Maintenance, Repairs and Replacements. Borrowers shall keep and
maintain, or cause to be kept and maintained, all of the tangible Collateral in
good condition, subject to normal wear and tear, and shall provide all
maintenance and service and make all repairs and replacements necessary for such
purpose, subject to Borrowers’ commercially reasonable discretion and the
economic viability of such repair or replacement. If any parts or accessories
forming part of the tangible Collateral become worn out, lost, destroyed,
damaged beyond repair or otherwise permanently rendered unfit for use,
Borrowers, at their own expense, shall within a reasonable time replace such
parts or accessories or cause the same to be replaced by replacement parts or
accessories

5.

--------------------------------------------------------------------------------



that have a value and utility at least equal to the parts or accessories
replaced, subject to Borrowers’ commercially reasonable discretion and the
economic viability of such repair or replacement. All accessories, parts and
replacements for or which are added to or become attached to any of the tangible
Collateral shall immediately be deemed incorporated in the tangible Collateral
and subject to the security interests granted by Borrowers under this Agreement.

          5.8 Right to Inspect. Investment Manager shall have the right to
inspect all of the tangible Collateral; such times and upon such notice as
provided in Section 5.1 of the L/C Agreement.

          5.9 Insurance; Application of Insurance Proceeds. Borrowers shall
maintain insurance in accordance with Section 5.3 of the L/C Agreement. The
proceeds of the insurance maintained by Borrowers and payable as a result of
loss of or damage to any of the tangible Collateral shall be applied in
accordance with the L/C Agreement. Each Borrower irrevocably appoints Investment
Manager as such Borrower’s attorney-in-fact to make claim for, receive payment
of, and execute and endorse all documents, checks or drafts received in payment
for loss or damage under any of these insurance policies.

          5.10 Financing Statements; Recording Costs; Possession of Collateral.
Borrowers shall promptly deliver to Investment Manager all UCC Financing
Statements or UCC continuation statements or other documents reasonably
required, or procure any documents reasonably required (including UCC
termination statements, as necessary), to carry out the transactions
contemplated by the Loan Documents and to maintain Investment Manager’s
perfected security interest in all of the Collateral with the lien priority
indicated in the L/C Agreement and the Subordination Agreement. Each Borrower
further authorizes Investment Manager to file UCC-1 financing statements naming
such Borrower as debtor and Investment Manager as secured party, including,
without limitation, financing statements describing the collateral as “all
assets” or “all personal property” or words of similar import. Borrowers shall
pay all state and local stamp or documentary taxes, recordation and transfer
taxes, clerks’ fees and filing fees, and all other costs to record such
documents and to perfect and maintain Investment Manager’s perfected security
interest in all of the Collateral with the lien priority indicated in the L/C
Agreement and the Subordination Agreement. If any material portion of the
Collateral is of a type as to which it is necessary or desirable for Investment
Manager to take possession of the Collateral in order to perfect, or maintain
the priority of, Investment Manager’s security interest, then on or prior to the
Closing Date, Borrowers shall deliver all such Collateral to Investment Manager,
and, with respect to any such Collateral acquired by any Borrower after the
Closing Date, such Borrower shall promptly deliver same to Investment Manager. A
carbon, photographic, photocopy or other reproduction of a security agreement
(including this Agreement) or financing statement shall be sufficient as a
financing statement.

          5.11 Supporting Materials. Borrowers, upon request by Investment
Manager, shall provide Investment Manager from time to time with: (a) written
statements or schedules identifying and describing the Collateral, and all
additions, substitutions, and replacements thereof, in such detail as Investment
Manager may reasonably require; (b) copies of customers’ invoices or billing
statements; (c) proof of the sale or lease of goods or evidence of the
satisfactory performance of

6.

--------------------------------------------------------------------------------



services which gave rise to any Accounts; and (d) such other schedules and
information as Investment Manager reasonably may require. The items to be
provided under this Section 5.11 shall be in form reasonably satisfactory to
Investment Manager and are to be delivered to Investment Manager from time to
time solely for Investment Manager’s convenience in maintaining records of the
Collateral. Borrowers’ failure to give any of such items to Investment Manager
shall not affect, terminate, modify or otherwise limit Investment Manager’s
security interest in any of the Collateral.

          5.12 Notification of Delays. Borrowers, upon request by Investment
Manager, shall regularly advise Investment Manager of any material delay in
delivery or performance, or material claims made, in regard to any of the
Collateral.

          5.13 Additional Covenants Relating to Accounts and Chattel Paper.

                    5.13.1 Borrowers shall, upon request by Investment Manager,
deliver to Investment Manager within fifteen (15) calendar days after the last
day of each month, a listing and aging report for the Accounts, in the form
provided to the Senior Lenders, together with such other information and
financial reports as Investment Manager may request in Investment Manager’s
reasonable discretion from time to time; and

                    5.13.2 Upon the request by Investment Manager, at any time
after the occurrence and during the continuance of an Event of Default,
Borrowers shall deposit, or cause to be deposited, all checks, drafts, cash and
other remittances in payment of, or on account of payment of, any and all
Accounts and Chattel Paper (all of the foregoing herein collectively referred to
as “items of payment”) to an account (the “Collateral Account”) designated by
Investment Manager at a bank or other financial institution designated by
Investment Manager. Neither Investment Manager nor the L/C Guarantors shall be
responsible for the solvency of any such bank or other financial institution, or
the management and administration of the Collateral Account. Investment Manager
alone shall have the power to access and make withdrawals from the Collateral
Account. Borrowers shall deposit such items of payment for credit to the
Collateral Account within one banking day of the receipt thereof and in
precisely the form received, except for the endorsement of Borrowers where
necessary to permit the collection of such items of payment, which endorsement
each Borrower hereby agrees to make. Pending such deposit, Borrowers will not
commingle any such items of payment with any of their other funds or property,
but will hold them separate and apart. Investment Manager shall be entitled,
from time to time in Investment Manager’s discretion, to apply the funds in the
Collateral Account against any of the Obligations.

          5.14 Additional Covenants Relating to Intellectual Property.

                    5.14.1 No Borrower shall file any application for the
issuance or registration of a Patent, Copyright or Trademark with the United
States Copyright Office or the United States Patent and Trademark Office or any
similar office or agency in the United States or any other country, unless such
Borrower has notified Investment Manager in writing of such action and, upon
request by Investment Manager, such Borrower shall execute and deliver to
Investment Manager any and all assignments, agreements, instruments, documents
and such other papers as may reasonably be

7.

--------------------------------------------------------------------------------



requested by Investment Manager to effect an assignment of such application to
Investment Manager reflecting the security interest granted hereby;

                    5.14.2 Borrowers will, without cost to Investment Manager or
the L/C Guarantors, render any assistance reasonably necessary to Investment
Manager in any proceeding before the United States Copyright Office or the
United States Patent and Trademark Office or any similar office or agency in the
United States or any other country to maintain each application or registration
for any Patents, Copyrights or Trademarks, including, without limitation, the
filing of all renewals and the payment of all annuities.

                    5.14.3 Borrowers shall register or cause to be registered on
an expedited basis (to the extent not already registered) with the United States
Patent and Trademark Office or the United States Copyright Office, as
applicable: (i) those intellectual property rights listed on any exhibits or
schedules to the Intellectual Property Security Agreement delivered to
Investment Manager by Borrowers in connection with this Agreement, within 30
days of the date of this Agreement, (ii) all registrable intellectual property
rights any Borrower has developed as of the date of this Agreement but
heretofore failed to register, within 30 days of the date of this Agreement, and
(iii) those additional registrable intellectual property rights developed or
acquired by any Borrower after the date of this Agreement (including without
limitation major revisions or additions which significantly improve the
functionality of the intellectual property rights listed on such exhibits or
schedules) which are material to Borrowers’ businesses. Borrowers shall give
Investment Manager prompt notice of all such applications or registrations. As
of the date hereof, no Borrower has any Patents, Copyrights or Trademarks issued
by, or the subject of pending applications or registrations in, the United
States Copyright Office or the United States Patent and Trademark Office or any
similar office or agency in the United States or any other country, other than
those described in such exhibits or schedules.

                    5.14.4 Borrowers shall execute and deliver such additional
instruments and documents from time to time as Investment Manager shall
reasonably request to perfect Investment Manager’s security interest in the
Intellectual Property.

                    5.14.5 Borrowers shall (i) protect, defend and maintain the
validity and enforceability of the Trademarks, Patents and Copyrights, (ii)
promptly advise Investment Manager in writing of material infringements detected
and (iii) prevent any material Trademarks, Patents or Copyrights to be
abandoned, forfeited or dedicated to the public without the written consent of
Investment Manager.

                    5.14.6 Investment Manager may from time to time audit
Borrowers’ Intellectual Property to confirm compliance with this Section 5.14.

                    5.14.7 Investment Manager shall have the right, but not the
obligation, to take, at Borrowers’ sole expense, any actions that Borrowers are
required under this Section 5.14 to take but which Borrowers fail to take, after
15 days’ notice to Borrowers.

8.

--------------------------------------------------------------------------------



                    5.14.8 Borrowers shall reimburse and indemnify Investment
Manager and the L/C Guarantors for all costs and expenses incurred in the
reasonable exercise of the rights set forth under this Section 5.14.

          5.15 Notice to Investment Manager; Joinder by Borrowers. Borrowers
will promptly notify Investment Manager if any Borrower learns of any
unauthorized use or infringement by any Person with respect to any of the
Collateral. If requested by Investment Manager, Borrowers, at Borrowers’
expense, shall join with Investment Manager in such action as Investment
Manager, in Investment Manager’s discretion, may reasonably deem advisable for
the protection of the perfected, first-priority continuing security interest,
subject only to the Permitted Encumbrances.

ARTICLE VI

DEFAULT AND REMEDIES

          Upon the occurrence and during the continuance of any Event of
Default, Investment Manager may exercise, in addition to those available at law
or in equity, all of the following rights and remedies:

          6.1 Assemble Collateral. Investment Manager may require Borrowers (at
Borrowers’ sole expense) to assemble and to forward promptly any or all of the
Goods, Equipment, Chattel Paper, and Inventory to Investment Manager at such
location(s) as shall be reasonably required by Investment Manager.

          6.2 Take Possession. Without breaching the peace, Investment Manager
may enter upon the premises where any Goods, Equipment, Chattel Paper, monies,
deposit accounts or rights to money are located and take immediate possession
thereof, by summary proceedings or otherwise, and Investment Manager may remove
any of such items, all without liability of Investment Manager to any Borrower
for or by reason of such entry, taking of possession or removal in the absence
of gross negligence or willful misconduct or violation of the Code.

          6.3 Appointment of Receiver. Investment Manager shall be entitled to
appointment of a receiver to take possession of and to manage all or any portion
of the Collateral. Investment Manager may obtain such appointment without notice
to, or demand of any Borrower, on an ex parte basis before any court of
competent jurisdiction, and without regard to the adequacy of the Collateral as
security for the Obligations.

          6.4 Sale of Collateral. Investment Manager may sell, assign, and
deliver or otherwise dispose of or cause to be sold or otherwise disposed of,
the whole or any part of the Collateral, at one or more commercially reasonable
public or private sales, without demand or advertisement of the time or place of
sale or of any adjournment thereof, each of which is hereby expressly waived to
the extent permitted by applicable law. The sale or other disposition may be
made for such price and upon such terms and conditions as Investment Manager, if
any, may deem best in its exercise of its commercially reasonable discretion.
Investment Manager may apply the proceeds from such sale or sales or such other
disposition or dispositions: first, to the settlement of all liens or claims on
the

9.

--------------------------------------------------------------------------------



Collateral with a lien priority greater than that of Investment Manager, if any;
second, to the payment of all expenses connected with the assembly,
preservation, preparation, and sale or other disposition of the Collateral,
including any trustees’ or auctioneers’ fees, commissions or other expenses;
third, to the payment and satisfaction in full of the Obligations; and fourth,
returning the excess, if any, to Borrowers. Each Borrower hereby expressly
waives all rights of appraisal, whether before or after the sale or other
disposition, and any right of redemption after the sale or other disposition.

          6.5 Attorney-in-Fact. Upon the occurrence and during the continuance
of an Event of Default, each Borrower hereby irrevocably appoints Investment
Manager as such Borrower’s attorney-in-fact, with power of substitution, to do
each of the following in the name of such Borrower or in the name of Investment
Manager or otherwise, for the use and benefit of Investment Manager and the L/C
Guarantors, but at the cost and expense of Borrowers, and without notice to any
Borrower:

                    6.5.1 notify the debtors or other party(ies) obligated under
any of the Accounts, Chattel Paper or General Intangibles to make payments
thereon directly to Investment Manager, and to take control of the cash and
non-cash proceeds of any Collateral;

                    6.5.2 compromise, extend, or renew any of the Collateral or
deal with the same as it may deem advisable;

                    6.5.3 release, make exchanges, substitutions, or surrender
all or any part of the Collateral;

                    6.5.4 remove from such Borrower’s place of business all
books, records, ledger sheets, correspondence, invoices and documents, relating
to or evidencing any of the Collateral or without cost or expense to Investment
Manager, make such use of such Borrower’s place(s) of business as may be
reasonably necessary to administer, control and collect the Collateral;

                    6.5.5 repair, alter or supply goods, if any, necessary to
fulfill in whole or in part the purchase order of any Account Debtor;

                    6.5.6 demand, collect, receipt for and give renewals,
extensions, discharges and releases of any of the Collateral;

                    6.5.7 institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;

                    6.5.8 settle, renew, extend, compromise, compound, exchange
or adjust claims with respect to any of the Collateral or any legal proceedings
brought with respect thereto;

                    6.5.9 endorse the name of such Borrower upon any items of
payment relating to the Collateral or upon any proof of claim in bankruptcy
against an Account Debtor;

10.

--------------------------------------------------------------------------------



                    6.5.10 institute and prosecute necessary legal and equitable
proceedings to reclaim any of the goods sold to any debtor obligated on an
Account, Chattel Paper, or General Intangible at a time when such debtor was
insolvent;

                    6.5.11 receive and open all mail addressed to such Borrower
and notify the postal authorities to change the address for the delivery of mail
to such Borrower to such address as Investment Manager may designate; and

                    6.5.12 execute and deliver on behalf of such Borrower one or
more instruments of assignment of the Intellectual Property (or application,
letters patent or recording relating thereto), in form suitable for filing,
recording or registration.

          6.6 Right to Make Payments or Otherwise Cure. Upon the occurrence and
during the continuance of an Event of Default, Investment Manager may, in its
sole discretion, pay any amount or do any act which Borrowers or any of them
fails to do or pay as required by the terms of this Agreement or any of the
other Loan Documents. Investment Manager may also take any actions, make any
payments, or incur any reasonable expenses (including, without limitation, the
payment of filing fees, court costs, travel expenses and attorneys’ fees) as may
be necessary or appropriate to preserve, defend, protect, maintain, record or
enforce the Obligations, the Collateral, or the security interest granted
hereunder.

          6.7 Right to Defend. Upon the occurrence and during the continuance of
an Event of Default, if any material portion of the Collateral is or becomes the
subject of any litigation or other proceeding and Borrowers fail to reasonably
defend such litigation or other proceeding and to reasonably protect Borrowers’
and Investment Manager’s rights in such Collateral in good faith, then
Investment Manager may, at its sole option, elect to defend and control the
defense of such litigation or other proceeding, including the right to: (a)
select and retain counsel; (b) determine whether settlement shall be offered or
accepted; and (c) determine and negotiate all settlement terms. Investment
Manager, if it so elects, shall be fully, jointly and severally, indemnified by
Borrowers and shall be reimbursed for all costs of litigation and settlement,
including, without limitation, all costs, expenses and reasonable attorneys’
fees for actions taken in compliance with this Section. Any payments made
pursuant to the authority granted in Article VI and Section 6.6 above or this
Section 6.7 shall be deemed added to the principal amounts outstanding under the
L/C Agreement and shall accrue interest as provided in the L/C Agreement.

ARTICLE VII

ADDITIONAL PROVISIONS

          7.1 Deficiency. Borrowers shall be and remain liable for all of the
Obligations remaining after crediting to Borrowers any net proceeds received by
Investment Manager following exercise of any of its rights and remedies
hereunder.

          7.2 No Duty to Act. Nothing contained in this Agreement or any of the
other Loan Documents shall be construed as requiring Investment Manager or the
L/C Guarantors to take any

11.

--------------------------------------------------------------------------------



particular enforcement or remedial action or combination of enforcement or
remedial actions at any time.

          7.3 Remedies Not Limited; Partial Exercise. All of Investment
Manager’s and the L/C Guarantors’ rights and remedies, whether provided under
this Agreement, the other Loan Documents, at law, in equity, or otherwise shall
be cumulative and none is exclusive. Such rights and remedies may be enforced
alternatively, successively or concurrently, and each Borrower hereby agrees
that Investment Manager may enforce its rights hereunder with respect to
individual items or classes of Collateral without waiving or prejudicing in any
respect Investment Manager’s rights hereunder with respect to any other items or
classes of Collateral. Investment Manager and the L/C Guarantors may exercise
any other right or remedy which may be available to them under this Agreement,
the L/C Agreement or applicable law, including, without limitation, the remedies
set forth in Section 8.2 of the L/C Agreement, or may proceed by appropriate
court action to enforce the terms hereof, to recover damages for the breach
hereof, or to rescind this Agreement in whole or in part.

          7.4 Costs of Enforcement. Borrowers shall be liable for all reasonable
costs incurred by Investment Manager and the L/C Guarantors in collecting any
sums owed to Investment Manager and the L/C Guarantors under the Loan Documents
or in otherwise enforcing any of the Obligations (whether or not suit is
brought), all to the extent set forth in Section 2.3 of the L/C Agreement.

          7.5 Mitigation of Damages. To the extent permitted by the applicable
law, each Borrower hereby waives any notice or other mandatory requirements of
applicable law, now or hereafter in effect, which might require Investment
Manager to sell, lease or otherwise use any of the Collateral in mitigation of
Investment Manager’s or the L/C Guarantors’ damages; provided, however, that
such Borrower does not waive any legal requirement that Investment Manager act
in a commercially reasonable manner.

          7.6 No Waivers by Investment Manager. No failure of Investment Manager
or the L/C Guarantors to exercise, or delay by Investment Manager or the L/C
Guarantors in the exercise of, any rights or remedies granted herein following
the occurrence of an Event of Default shall constitute a waiver of any of
Investment Manager’s or the L/C Guarantors’ rights with respect to such Event of
Default or any subsequent Event of Default (whether or not similar). Any failure
or delay by Investment Manager or the L/C Guarantors to require strict
performance by any Borrower of any of the provisions, warranties, terms and
conditions contained herein or in any other agreement, document or instrument,
shall not affect Investment Manager’s and the L/C Guarantors’ right to demand
strict compliance and performance therewith.

          7.7 Investment Manager’s Actions. Investment Manager and the L/C
Guarantors may take or release the Collateral or other security, may release any
party primarily or secondarily liable for any indebtedness to Investment Manager
or the L/C Guarantors, may grant extensions, renewals or indulgences with
respect to such indebtedness, and may apply any other security therefor held by
either of them to the satisfaction of such indebtedness, all without prejudice
to any of their rights or Borrowers’ obligations hereunder or under any of the
other Loan Documents.

12.

--------------------------------------------------------------------------------



          7.8 Liability for Loss. Neither Investment Manager nor the L/C
Guarantors shall be liable for any loss to the Collateral in its possession, nor
shall such loss diminish the debt due, even if the loss is caused or contributed
by Investment Manager’s or the L/C Guarantors’ negligence, except as otherwise
provided in the Code.

          7.9 Notices. All notices hereunder shall be given in accordance with
the notice provisions in the L/C Agreement. Borrowers agree that ten (10) days
prior notice of the time and place of any public sale of all or any portion of
the Collateral, or of the time after which a private sale of all or any portion
of the Collateral will be made, is commercially reasonable notice.

          7.10 Further Assurances. Borrowers will promptly and duly execute and
deliver to Investment Manager such further documents and assurances and take
such further actions as Investment Manager may from time to time reasonably
request in order to carry out the intent and purpose of this Agreement and to
establish and protect the rights and remedies created or intended to be created
in favor of Investment Manager, for the benefit of Investment Manager and the
L/C Guarantors hereunder.

          7.11 Termination of Agreement; Release of Security Interest. Upon the
repayment in full of all payment Obligations and the satisfaction of all other
Obligations, this Agreement shall terminate without further action by Investment
Manager, the L/C Guarantors or any other Person. Notwithstanding the foregoing,
upon request, Investment Manager will execute and deliver to Borrowers any
releases, termination statements or similar instruments of reconveyance as
Borrowers may reasonably request. All such instruments and documents shall be
prepared by Borrowers and filed or recorded by Borrowers, at Borrowers’ sole
expense, and Investment Manager shall have no duty, obligation or liability with
respect thereto, except as otherwise provided in the Code.

          7.12 Subordination Agreement. This Agreement is subject to the terms
of the Subordination Agreement, which agreement are incorporated herein by
reference. Notwithstanding any statement to the contrary contained in this
Agreement, no remedies shall be pursued, except in accordance with the terms of
the Subordination Agreement. Notwithstanding the incorporation by reference in
of the Subordination Agreement, Borrowers acknowledge that no other parties,
including any Borrower or any of their successors or assigns, are intended to be
benefited, in any way, by the Subordination Agreement.

          7.13 Headings. The headings in this Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

[signature page follows]

13.

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, and intending to be legally bound hereby, the
parties hereto execute this Agreement as of the day and year first above
written.

 

 

 

 

 

MTM TECHNOLOGIES, INC.,

 

a New York corporation

 

 

 

 

 

By:

 

/s/ Steven Stringer

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven Stringer

 

 

--------------------------------------------------------------------------------

 

Title:

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

MTM TECHNOLOGIES (US), INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Steven Stringer

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven Stringer

 

 

--------------------------------------------------------------------------------

 

Title:

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

MTM TECHNOLOGIES (MASSACHUSETTS), LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Steven Stringer

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven Stringer

 

 

--------------------------------------------------------------------------------

 

Title:

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

INFO SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

/s/ Steven Stringer

 

 

 

--------------------------------------------------------------------------------

 

Name:

Steven Stringer

 

 

--------------------------------------------------------------------------------

 

Title:

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,
as Investment Manager

 

 

 

 

 

By:

 

/s/ Jason Crist

 

 

 

--------------------------------------------------------------------------------

 

Name:

Jason Crist

 

 

--------------------------------------------------------------------------------

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[Signature Page to Security Agreement]

--------------------------------------------------------------------------------



EXHIBIT A

COLLATERAL DESCRIPTION

          The Collateral consists of all of each Borrower’s right, title and
interest in and to the following, all whether now owned or hereafter developed,
arising or acquired and wherever located:

          All goods and equipment, including, without limitation, all machinery,
fixtures, vehicles (including motor vehicles and trailers), and any interest in
any of the foregoing, and all attachments, accessories, accessions,
replacements, substitutions, additions, and improvements to any of the
foregoing, wherever located;

          All inventory, including, without limitation, all merchandise, raw
materials, parts, supplies, packing and shipping materials, work in process and
finished products including such inventory as is temporarily out of such
Borrower’s custody or possession or in transit and including any returns upon
any accounts or other proceeds, including insurance proceeds, resulting from the
sale or disposition of any of the foregoing and any documents of title
representing any of the above;

          All contract rights and general intangibles, including, without
limitation, payment intangibles, goodwill, trademarks, servicemarks, trade
styles, trade names, patents, patent applications, leases, contracts, licenses,
license agreements, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, software,
computer discs, computer tapes, literature, reports, catalogs, design rights,
tax and other types of refunds, returned and unearned insurance premiums,
payments of insurance and rights to payment of any kind;

          All accounts, contract rights, royalties, license rights and all other
forms of obligations owing to such Borrower arising out of the sale or lease of
goods, the licensing of technology or the rendering of services by such
Borrower, whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by such Borrower;

          All letter-of-credit rights (whether or not evidenced by a writing);

          All documents (including warehouse receipts), cash, cash equivalents,
deposit accounts, securities, securities entitlements, securities accounts
(including health-care-insurance receivables and credit card receivables),
commodity accounts, commodity contracts, investment property, financial assets,
letters of credit rights, certificates of deposit, instruments (including
promissory notes) and chattel paper (including electronic chattel paper and
tangible chattel paper) and such Borrower’s books relating to the foregoing;

          All copyright rights, copyright applications, copyright registrations
and like protections in each work of authorship and derivative work thereof,
whether published or unpublished; all trade secret rights, including all rights
to unpatented inventions, know-how, operating manuals, license rights and
agreements and confidential information; all mask work or similar rights
available for the protection of semiconductor chips; all claims for damages by
way of any past, present and future infringement of any of the foregoing;

--------------------------------------------------------------------------------



          All commercial tort claims, if any, described below; and

          All books relating to the foregoing and any and all claims, rights and
interests in any of the above and all replacements of, substitutions for,
additions and accessions to and proceeds thereof.

          All terms above have the meanings given to them in the Uniform
Commercial Code in effect in the State of New York, as amended or supplemented
from time to time.

--------------------------------------------------------------------------------



EXHIBIT B

PERFECTION CERTIFICATE

--------------------------------------------------------------------------------